Title: From Thomas Jefferson to John C. Calhoun, 28 November 1824
From: Jefferson, Thomas
To: Calhoun, John C.


Dear Sir
Monto
Nov. 28. 24.
Mr Emmet’s letter which you were so kind as to inclose to me  supported by your own would have had powerful claims on our University for the chemical professorship had it been vacant, but the difficulty of finding professors of the high grade of science which we wished among those of our own country who were unemployed had induced us to send an Agent to Europe to  procure some from that side of the water. he is returned and among the engagemts he has made that for the department of chemistry is one which is provided for, and consequently no longer at our disposal. be pleased to accept the assurance of my great esteem and respectful considn.Th: J.